Case 1:20-cv-24523-KMW Document 62 Entered on FLSD Docket 11/11/2020 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     1:20-CV-24523-KMW

  GILEAD SCIENCES, INC.;
  GILEAD SCIENCES IRELAND UC,

         Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC.

        Defendants.
  _______________________________/


                               MOTION FOR EXTENSION OF TIME

         Defendants Allied Health Organization, Inc., A Better You Wellness Center, LLC,

  Alejandro Castro, Dr. Alexander Evans, and Myriam Augustine (collectively, the “Defendants”)

  hereby request an extension of time to file their answer to the Court’s Order to Show Cause for a

  Preliminary Injunction and state:

         1.         On November 3, 2020, the Court entered a Temporary Restraining Order and Order

  to Show Cause for a Preliminary Injunction. The TRO required Defendants to file a response on

  or before November 11, 2020 at 12:00pm.

         2.         Defendants were served with complaint and the TRO on November 5, 2020.

         3.         In response, the Defendants took immediate steps to comply with the TRO and to

  retain counsel.

         4.         Defendants retained undersigned counsel yesterday, November 10, 2020.

         5.         Undersigned counsel needs additional time to research the law and facts to respond

  to the Motion for Temporary Restraining Order. While one day is not sufficient time to fully
Case 1:20-cv-24523-KMW Document 62 Entered on FLSD Docket 11/11/2020 Page 2 of 3




  respond, undersigned counsel will file a preliminary response and requests a brief extension of

  time until noon on November 12, 2020 to do so.

         6.      Plaintiffs will not be prejudiced by this requested extension in that they have had

  significantly more time to prepare a factual and legal investigation, obtain affidavits and file a

  motion with the Court.

         7.      Undersigned counsel spoke to Plaintiff’s counsel about the requested extension and

  Plaintiffs’ counsel does not agree to the requested relief.

         WHEREFORE, Defendants Allied Health Organization, Inc., A Better You Wellness

  Center, LLC, Alejandro Castro, Dr. Alexander Evans, and Myriam Augustine respectfully request

  that this Honorable Court grant this Motion for Extension of Time to respond to the Court’s Order

  to Show Cause for a Preliminary Injunction until noon on November 12, 2020, and grant such

  other and further relief as this Court deems just and proper.

                                          Respectfully submitted,

                                          KOZYAK TROPIN & THROCKMORTON, LLP
                                          Counsel for Defendant Allied Health Organization, Inc.; A
                                          Better You Wellness Center, LLC; Alejandro Castro;
                                          Alexander Evans; and Myriam Augustine
                                          2525 Ponce de Leon, 9th Floor
                                          Coral Gables, Florida 33134
                                          Telephone: (305) 372-1800
                                          Facsimile: (305) 372-3508

                                          By: /s/ Detra Shaw-Wilder
                                               Detra Shaw-Wilder
                                               Florida Bar No. 037184
                                               Email: dps@kttlaw.com
                                               Javier A. Lopez
                                               Florida Bar No. 016727
                                               Email: jal@kttlaw.com
                                               Mindy Y. Kubs
                                               Florida Bar No. 0041009
                                               Email: myk@kttlaw.com

                                                    2
Case 1:20-cv-24523-KMW Document 62 Entered on FLSD Docket 11/11/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 11, 2020, I electronically filed the foregoing

  document with the Clerk of the Court through the Florida ePortal and that the foregoing document

  was served by an automatic email generated by the Florida Courts e-Filing Portal.



                                              By:/s/ Detra Shaw-Wilder
                                                     Detra Shaw-Wilder




                                                 3
